EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 4 February 2021.  Claims 1, 2, 4, 5 and 8-13 are now pending.  The Examiner acknowledges the amendments to claims 1, 2, 4, 5 and 8-11 as well as the cancellation of claims 3, 6 and 7.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Authorization for this examiner’s amendment was given in an interview with Peyali Chowdhury on 8 February 2021.

The application has been amended as follows: 

IN THE ABSTRACT:

--The prosthesis for enterostomy patients comprises: [[—]]a tubular element of elongated shape and insertable substantially to size inside of a stoma made on the abdominal wall of a patient; [[—]]a first obstruction means to obstruct at least one area of the stoma, associated with a first end of the tubular element and movable a forced introduction/extraction disposable syringe for conduction of a fluid into/from the first obstruction balloon; [[—]]a second through duct made on the tubular element, communicating with the inside of the stoma and having an active carbon filter for the outflow of gases from the stoma itself; and [[—]]an external retaining element associated with a second end of the tubular element opposite to the first end and able to cooperate with at least one portion of the abdominal wall and having at least two through holes arranged at the first duct and the second duct; in which at least one of the tubular element and the retaining element is made at least partially of a flexible material.--

IN THE CLAIMS:

At line 1 of claim 1, “Prosthesis” has been changed to --A prosthesis--.
At line 8 of claim 1, “itself” has been deleted.
At line 11 of claim 1, “of a fluid into/from said” has been changed to --for conduction of a fluid into/from said at least--.
At line 14 of claim 1, “itself” has been deleted.
At line 1 of claims 2, 4, 5 and 8-13, “Prosthesis” has been changed to --The prosthesis--.

At line 2 of claim 2, “arranged” has been changed to --is arranged--.
At line 5 of claim 2, “itself” has been deleted.
At line 4 of claim 4, “of said fluid into/from said” has been changed to --for conduction of said fluid into/from said--.
At line 1 of claim 8, “claim 6” has been changed to --claim 1--.
At line 2 of claim 8, “flange element” has been changed to --retaining element--.
At line 1 of claim 9, “claim 6” has been changed to --claim 1--.
At line 2 of claim 9, “flange element” has been changed to --retaining element--.
At line 1 of claim 11, “through” has been deleted.

Reasons for Allowance
Claims 1, 2, 4, 5 and 8-13 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 2, 4, 5 and 8-13, while the prior art teaches a prosthesis for enterostomy patients, comprising: at least a tubular element of elongated shape and insertable substantially to size inside of a stoma made on the abdominal wall of a patient; at least first obstruction means to obstruct at least one area of the stoma, associated with a first end of said at least a tubular element and movable between a restricted configuration and an enlarged configuration to allow an insertion/extraction into/from said stoma respectively, and to prevent leakage of feces from the stoma; at least a first through duct made on said at least a tubular element, communicating with said at least first obstruction means and having valve means connectable to forced introduction/extraction means for conduction 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791